QUESTION(1): WOULD THE PROPOSED DEED WHEREIN THE GRANTOR RESERVES ALL THE OIL, GAS AND MINERAL RIGHT CONVEY TO THE COUNTY A FULL, COMPLETE AND INDEFEASIBLE TITLE ? — NEGATIVE, QUESTION(2): WOULD THE PROPOSED DEED WHEREIN IT IS PROVIDED THAT UPON THE EVENT THAT THE COUNTY SHOULD ABANDON THE USE TO THE PREMISES CONVEYED FOR FREE FAIR BOARD PURPOSES, THAT THE TITLE WOULD REVERT TO THE GRANTEE, CITY OF PAWNEE, CONVEY THE COUNTY A FULL, COMPLETE AND INDEFEASIBLE TITLE ? — NEGATIVE (ERECTING A PUBLIC BUILDING ON A PERMANENT SITE OWNED AND CONTROLLED BY THE COUNTY COMMISSIONERS) CITE: 2 O.S. 104 [2-104](D), 2 O.S. 104 [2-104](H), ARTICLE X, SECTION 10 (FRED HANSEN)